Citation Nr: 1748705	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1960 to March 1962.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Roanoke, Virginia, which denied service connection for bilateral hearing loss. 

On the April 2014 substantive appeal, the Veteran indicated that he did not want a hearing before the Board as to the issue on appeal.  As such, the Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.703 (2017).  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA compensation purposes.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The appeal of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for bilateral hearing loss, no conceivable prejudice to the Veteran could result from this decision; therefore, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss (SNHL).  SNHL is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post service symptoms apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For a chronic disease such as hearing loss, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury are shown at any later date, however remote, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service Connection for Bilateral Hearing Loss

The Veteran asserts that the currently diagnosed hearing loss is due to in-service noise exposure, that is, exposure to loud noise from army tanks and firing M-1 and M-14 rifles without hearing protection during basic training at Fort Knox, Kentucky.  Additionally, the Veteran contends that he was exposed to loud noise in service in Korea when housed next to a helicopter landing pad and a light aircraft landing and takeoff strip.  See August 2011 Claim. 

With regard to the theory of service connection, while the record reflects the Veteran's reports of some hearing problems prior to service (see a June 1958 pre-induction examination report reflects that the Veteran reported undergoing a hearing test with Dr. B. for being hard of hearing within the prior five years), no audiometric testing is available prior to entrance on service, and the February 1960 service induction examination does not reflect clinical signs of audio deficits or note hearing impairment on entry into active duty service to a degree of hearing loss disability under 38 C.F.R. § 3.385.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that, where the degree of hearing loss noted on the entrance examination did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness).  For this reason, the Veteran's hearing is considered to have been in sound condition when examined, accepted, and enrolled for service, and the case will be analyzed as on for direct and presumptive service connection without preexisting disability, rather than one for aggravation of preexisting disability.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017).

After a review of all the evidence, lay and medical, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  An April 2011 examination report from the Lexington VA Medical Center (VAMC) reflects audiometric test findings of mild SNHL at 1000 Hz and of moderate SNHL at 2000 through 4000 Hz in the right ear.  Audiometric testing of the left ear revealed moderate SNHL at 1000 Hz and moderately severe SNHL at 2000 through 4000 Hz.  There is no indication that the audiometric examination results are unreliable or otherwise inadequate.  An April 2011 VA treatment record reflects a diagnosis of asymmetrical hearing loss.  The evidence of record reflects that bilateral hearing loss is being treated with hearing aids.  See July 2011 VA  treatment record.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214 reflects that the Veteran served as a quartermaster supply specialist, which has a low probability of noise exposure; however, as detailed above, the Veteran reported that he was exposed to acoustic trauma due to exposure to loud noise in-service from shooting M-1 and M-14 rifles during basic training without hearing protection.  The DD Form 214 reflects the badges of sharpshooter (rifle) and marksman (carbine), both of which indicate exposure to loud noise from weaponry and gunfire.  The Veteran also reported exposure to loud noise when housed next to a helicopter landing pad and light aircraft landing strip while stationed in Korea.  See August 2011 Claim.  The DD Form 214 reflects one year and two months of service overseas.  Consistent with a finding of acoustic trauma in service, the service treatment records (STRs) from February 1961, one year into service, reflect that the Veteran reported trouble hearing and ringing in the ears.  During the January 1962 service separation examination, the Veteran endorsed a history and/or current problems within the ear, nose, and throat despite a lack of clinical audio deficits on examination.   Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noises in service, consistent with the places, types, and circumstances of his service, including shooting weapons without hearing protection during training and being housed next to an aircraft landing strip during service overseas.  38 U.S.C.A. § 1154(a). 

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss after service separation in March 1962.  The Veteran has provided credible statements as well as lay histories provided to medical personnel that his hearing loss symptoms have been continuous since service.  In the August 2011 claim, the Veteran asserted that the current hearing loss began in service.  Service treatment records (STRs) from February 1961, one year into service, reflect that the Veteran reported trouble hearing and ringing in the ears.  During the January 1962 service separation examination, the Veteran endorsed a history and/or current problems within the ear, nose, and throat despite a lack of clinical audio deficits on examination, and there was no hearing loss indicated by examination at service separation.  

After service the Veteran has endorsed continuous post-service symptoms of hearing loss since service separation in March 1962.  The Veteran reported treating with Dr. K. for hearing loss a few months after separation from service; however, the records are reported to be unavailable because the private medical records were only retained for up to 10 years pursuant to office policy.  See November 2012 and April 2014 Correspondence.  An April 2011 VA treatment record reflects that the Veteran reported increasing difficulty with hearing loss and informed VA medical personnel that he was exposed to noise from gunfire on the rifle range and helicopters, in addition to being a part of the tank division during service.  Since separation from service, the Veteran has reported working in an office setting with no exposure to loud noises.  See August 2011 Claim; see also and April 2011 VA treatment record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced continuous symptoms of bilateral hearing loss since service separation.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss since service separation in March 1962 to meet the criteria for presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104.


ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


